In an action to recover damages for personal injuries arising out of an automobile accident, the plaintiff appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated November 1, 1989, which granted the defendant’s motion pursuant to CPLR 510 (3) for a change of venue of the action to Monroe County.
Ordered that the order is affirmed, with costs.
Motions to transfer venue under CPLR 510 (3) are addressed to the sound discretion of the trial court and absent an improvident exercise of discretion, the trial court’s order will not be disturbed on appeal (see, Feldman v North Shore Univ. *503Hosp., 157 AD2d 831; Filler v Cornell Univ., 147 AD2d 610). Under the circumstances of this case, we cannot conclude that the court improvidently exercised its discretion in transferring the venue of this action from Kings County to Monroe County. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.